OPINION — AG — (1) THE ATTORNEY GENERAL HAS THE AUTHORITY TO REQUEST THE STATE AUDITOR AND INSPECTOR TO FURNISH EXPERIENCED AUDITORS AND/OR ACCOUNTANTS TO MAKE AUDITS, CHECK RECORDS AND PROVIDE TESTIMONY IN PUBLIC UTILITY RATE CASES PENDING BEFORE THE OKLAHOMA CORPORATION COMMISSION. (2) IF THE ATTORNEY GENERAL MAKES REQUEST OF THE STATE AUDITOR AND INSPECTOR TO SUPPLY SUCH EXPERIENCED PERSONNEL, THE STATE AUDITOR AND INSPECTOR IS UNDER A MANDATORY DUTY TO SUPPLY SUCH EXPERIENCED PERSONNEL. (3) IF A PUBLIC UTILITY COMPANY APPEALS AN ORDER OF THE OKLAHOMA CORPORATION COMMISSION, THE ATTORNEYS FOR THE OKLAHOMA CORPORATION COMMISSION MAY APPEAR ON BEHALF OF THE COMMISSION WITHOUT APPROVAL OF THE ATTORNEY GENERAL, HOWEVER, AS THE STATE IS THE APPELLEE THE ATTORNEY GENERAL IS UNDER A DUTY TO APPEAR AND REPRESENT THE STATE. THE ATTORNEY GENERAL IN HIS DISCRETION MAY HOWEVER DISCHARGE HIS DUTY TO REPRESENT THE STATE BY DESIGNATING COMMISSION COUNSEL TO ACT FOR HIM AND UNDER HIS DIRECTION. CITE: ARTICLE IX, SECTION 20, 74 Ohio St. 1979 Supp., 18 [74-18](B)(R), 74 Ohio St. 1979 Supp., 18 [74-18](F) (RICHARD F. BERGER)